Exhibit 10.2

 

EXECUTIVE RELOCATION AND EMPLOYMENT AGREEMENT

THIS EXECUTIVE RELOCATION AND EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of the 6 day of June, 2019 (the “Effective Date”), by and between
Gentherm Incorporated, a Michigan corporation (the “Company”) and Paul Giberson
(“Executive”).

BACKGROUND

Executive currently serves as Senior Vice President — Global Sales for the
Company working from its Northville, Michigan location (the “Home Location”).
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to temporarily relocate
Executive (the “Assignment”) to work from the location of the Company’s
affiliate, Gentherm GmbH, in Odelzhausen, Germany (the “Host Location”).
Executive has agreed to such Assignment. Accordingly, the Company and Executive
desire to enter into this Agreement to set forth the terms and conditions of
their employment relationship. This Agreement shall represent the entire
understanding and agreement between the parties with respect to Executive’s
employment with the Company. All references in this Agreement to “$” refer to
U.S. Dollars.

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

TERMS AND CONDITIONS

1.Employment.

(a)The Company hereby agrees to employ Executive, and Executive hereby accepts
employment, on the terms and conditions set forth in this Agreement.

(b)Executive’s employment with the Company pursuant to this Agreement shall
commence on the Effective Date and end on the applicable termination date
determined pursuant to Section 7 below. The period from August 15, 2019 to
August 14, 2021 is referred to herein as the “Relocation Period”. The entire
time during which Executive is employed by the Company pursuant to this
Agreement shall be the (“Employment Period”).

(c)This Agreement assumes that Executive meets all eligibility requirements to
lawfully work in the Home Location and the Host Location. In the event Executive
is no longer so eligible to work in the Host Location during the Relocation
Period through no fault of Executive, the Executive will be relocated to the
Home Location, assuming he is eligible to work in the Home Location. In the
event Executive is no longer so eligible to work in both the Host Location
during the Relocation Period and the Home Location thereafter through no fault
of Executive, the Executive’s employment will be treated as a termination by the
Company without Cause pursuant to Section 7. In the event Executive is no longer
so eligible resulting directly from action or inaction on the part of Executive
that could have reasonably been avoided, the Employment Period will terminate as
if it were a Termination for Cause (as defined herein).

1

 

 

--------------------------------------------------------------------------------

 

 

(d)Unless otherwise mutually agreed upon by Executive and the Company, during
the Employment Period, Executive shall serve as the Senior Vice President —
Global Sales of the Company, reporting directly to the Chief Executive Officer
of the Company (the “CEO”) and shall have such duties and responsibilities as
are assigned to Executive by the CEO and the Board, consistent with Executive’s
position.

(e)During the Relocation Period, Executive shall remain employed by the Company
but will be temporarily assigned (seconded) to also perform services for
Gentherm GmbH and to work from the Host Location. Following the Relocation
Period, Executive will return to and perform services for the Company from the
Home Location for the remainder of the Employment Period. Notwithstanding the
foregoing, Executive at all times shall remain an at-will employee of the
Company under law and either Executive or the Company may terminate the
Employment Period at any time for any reason, subject in all cases to the
provisions of Section 7, below.

(f)During the Employment Period, and excluding any periods of vacation and sick
leave to which Executive is entitled, Executive agrees to devote full business
time, energy, skills and attention to the business and affairs of the Company,
to discharge the responsibilities assigned to Executive hereunder, and to use
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for Executive to: (A) serve on corporate, civic or charitable
boards or committees; (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions; or (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

2.Compensation.

(a)Base Salary. During the Employment Period, Executive shall receive an annual
base salary equal to $340,000 (the “Annual Base Salary”). During the Employment
Period, the Compensation Committee of the Board (the “Compensation Committee”)
will review the Annual Base Salary at least annually. The term “Annual Base
Salary” as utilized in this Agreement shall refer to the Annual Base Salary as
so increased or adjusted by the Board. The Annual Base Salary shall be paid in
accordance with the Company’s normal payroll practices for senior executive
officers of the Company as in effect from time to time. Executive will remain on
the Company’s United States payroll during the Relocation Period.

(b)Annual Bonus. In addition to the Annual Base Salary, during the Employment
Period Executive shall be eligible for cash bonuses as determined by the
Compensation Committee in its sole discretion (the “Bonuses”). Although the
timing and amount of any such Bonuses are subject to the sole discretion of the
Compensation Committee, Executive’s Bonus, if any, for a particular period
during the Employment Period will be paid to Executive on or about March 15 of
the calendar year next following the calendar year in which ends the period for
which the Bonus is paid. Executive’s “target” bonus shall be equal to 50% of the
Annual Base Salary. The actual amount of any Bonuses could be greater or less
than such target amount as determined from time to time by the Compensation
Committee in its sole

 

2

 

 

--------------------------------------------------------------------------------

 

 

discretion and in accordance with the terms of annual bonus plans adopted by the
Compensation Committee from time to time.

(c)Long-Term Incentive Compensation. During the Employment Period, Executive
shall be entitled to participate in any stock option, restricted stock,
performance share, performance unit or other equity based long-term incentive
compensation plan, program or arrangement (the “Plans”) generally made available
to senior executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other officers, except that the size of
any awards made to Executive shall reflect Executive’s position with the Company
and the Board’s view of Executive’s performance and/or expected future
contributions to the Company.

3.Benefits. During the Employment Period, Executive will be eligible for certain

benefits as outlined below.

(a)Welfare Benefit Plans. During the Employment Period, Executive and his family
shall be eligible for participation in, and shall receive all benefits under,
welfare benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent available generally or to other senior executive
officers of the Company.

(b)Business Expenses. During the Employment Period, Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
Executive in accordance with the plans, practices, policies and programs of the
Company, including the Company’s travel and expense policies.

(c)Holiday, Vacation and Sick Pay. During the Employment Period, Executive shall
be eligible for participation in, and shall receive all benefits under, holiday,
vacation and sick pay programs provided by the Company to the extent available
generally or to other senior executive officers of the Company; provided,
however, that during the Relocation Period, Executive shall be entitled to the
benefits of the holidays recognized by the Host Location.

4.Relocation Benefits. Executive will be eligible for relocation benefits as
outlined

below. Such benefits shall be payable only during the Relocation Period, except
as expressly noted (such as the Look-See Benefit which applies prior to the
Relocation Period). Amounts included below may constitute taxable income to the
Executive but generally will not be taken into account as “compensation” for
purposes of other Company benefit plans.

(a)Relocation Expenses. Executive is eligible for company-paid (or, if paid
directly by the Executive, reimbursement of) relocation expenses pursuant to the
Company’s relocation policy and subject in every case to express written
approval by the CEO. In addition, a relocation allowance of $30,000 will be paid
to Executive on or before August 15, 2019 for miscellaneous incidentals related
to relocation (collectively, the “Approved Relocation Expenses”).

 

3

 

 

--------------------------------------------------------------------------------

 

 

(b)Relocation Assistance. As is described in more detail in the Company’s
relocation policy, the Company will coordinate with and provide the services of
SIRVA Relocation LLC (SIRVA) or another a third party relocation specialist to
assist Executive with house hunting and information/familiarization in the Host
Location (the “Relocation Assistance”).

(c)Lease Cancellation Penalties. The Company will reimburse Executive for any
penalties he is assessed as a result of canceling one personal automobile lease
prior to the Relocation Period (the “Lease Cancellation Benefit”).

(d)Visa/Immigration Expenses. The Company will pay the costs, including legal
fees, of seeking appropriate entry visas and employment authorization in the
Host Location for Executive and his family members (the “Visa/Immigration
Expenses”).

(e)International Goods and Services Allowance. During the Relocation Period, an
international goods and service allowance equal to $2,500 per month will be paid
to Executive on a monthly basis beginning with the month Executive moves to the
Host Location (the “International Goods and Services Allowance”). This allowance
is intended to help compensate Executive for the higher costs of goods and
services in the Host Location. The monthly amount will be reviewed based on any
change to Executive’s personal/family status in the Host Location. In the
absence of any status change, the allowance will be reviewed twice annually and
may be adjusted in the Company’s sole discretion to reflect an increase or
decrease.

(f)Housing Allowance. During the Relocation Period, the Company will pay and
provide for the actual costs associated with the rental of a residence in an
area within reasonable commuting distance to the Host Location, up to a maximum
of $5,000 (or the Euro equivalent) per month (the “Housing Allowance”).

(g)Short-Term Housing upon Return to Home Location. For up to two months after
Executive returns to the Home Location, the Company will pay and provide for the
actual costs associated with the rental of a residence in an area within
reasonable commuting distance to the Home Location, up to a maximum of $2,500
per month (the “Return Housing Allowance”).

(h)Storage in the Home Location. During the Relocation Period and for up to one
year during the remainder of the Employment Period after Executive returns to
the Home Location, the Company will pay up to $1,000 per month for the storage
of furniture or personal articles stored in the Home Location (the “Home Country
Storage”).

(i)Membership at Home Country Club. During the Relocation Period, the Company
will pay or reimburse Executive for the minimum amount necessary to maintain
Executive’s membership at Meadowbrook Country Club in good standing as Class A
(the “Country Club Benefit”).

(i)Automobile. During the Relocation Period, Executive will be entitled to use
of a Company-owned automobile in accordance with the Company’s executive
automobile policies. Also, in accordance with such policies, the Company shall
pay all costs and expenses

 

4

 

 

--------------------------------------------------------------------------------

 

 

incidental to the ownership, operation, and maintenance of the automobile,
including, but not limited to, automobile insurance, taxes, and repair costs.

(k)Look-See Visit. Prior to the beginning of the Relocation Period, the Company
will purchase round-trip business class flights for Executive and his family to
visit the Host Location for the purpose of selecting appropriate housing and
schooling for during the Relocation Period (the “Look-See Benefit”).

(l)Home Country Visits. During the Relocation Period, the Company will pay for
up to $70,000 for flights for the Executive and/or his family members to travel
to/from the Home Location and the Host Location (the (“Home Country Visit
Allowance”). For clarity, this $70,000 benefit covers the entire two-year
Relocation Period and is not a per-year benefit. Executive will determine which
trips, which class of travel, and which individuals he desires to have these
funds applied toward. Air travel that Executive completes for business reasons
will not be counted against the Home Country Visit Allowance, even if Executive
is accompanied by family members. For clarity, neither the Look-See Benefit, nor
the flights to transport the Executive and his family to and from the Host
Location at the beginning and the end of the Relocation Period, shall be counted
against the Home Country Visit Allowance.

(m)Tuition. During the Relocation Period, the Company will pay or reimburse
Executive for all enrollment fees and for tuition fees of up to $20,000 per
child per year for private schooling for Executive’s two minor children at an
international school in the Host Location (the “Tuition Benefit”).

(n)International Health Coverage. During the Relocation Period, Executive and
his family shall be entitled to benefits provided by the Company’s international
assistance health benefits program.

(o)If Executive’s employment terminates for any reason during the Relocation
Period, relocation benefits described in this Section 4 will be concluded as of
the earlier of the following: (i) 30 days after the then-current school year for
the Executive’s children attending school in the Host Location ends, or (ii) the
date the Executive and his family physically move away from the Host Location
(the earlier of the foregoing is referred to as the “Relocation Benefit End
Date”). Any eligible relocation benefits not yet utilized or received by
Executive as of the Relocation Benefit End Date will be forfeited.

5.Taxes.

(a)The Company shall be entitled to withhold, from any cash payments to the
Executive under this Agreement, such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation on
or in respect of any payment made or benefit provided to Executive under this
Agreement, and the Company shall remit all such taxes withheld to the
appropriate governmental body in a timely manner.

(b)During the Relocation Period, the Executive will continue to be responsible
for payment of all taxes due in respect of the amounts and benefits paid or
delivered to the Executive under this Agreement; however, the Executive may be
entitled to payments from the Company in respect of a portion of such taxes as
described in this Section 5.

 

5

 

 

--------------------------------------------------------------------------------

 

 

(c)At the end of each calendar year during the Relocation Period, a tax expert
retained by the Company will compute the amount of aggregate income taxes the
Executive is required to pay as a result of the Executive’s employment with the
Company during such period (the “Actual Tax Obligation”) and compare that amount
to the aggregate income taxes the Executive would have been required to pay as a
result of the Executive’s employment with the Company during such period if all
compensation earned by the Executive during such period (including, for clarity,
all compensation earned or deemed to have been earned by the Executive during
such period upon the award, vesting, exercise or acceleration of any equity
grants, no matter when such equity grants were first awarded to the Executive)
had instead been earned while the Executive worked at the Home Location and
while the Executive lived at the Executive’s current primary residence in the
United States (the “Theoretical Tax Obligation”). To the extent the Actual Tax
Obligation exceeds the Theoretical Tax Obligation, the Executive will receive a
payment from the Company in an amount so that the Executive shall have paid no
more income taxes on his earnings during such period pertaining to his
employment with the Company than the amount of the Theoretical Tax Obligation.
For purposes of the foregoing computation, the following amounts and benefits
payable to the Executive under this Agreement are intended by the parties to be
provided on a tax-free basis and so their tax effect will be removed from the
computations of the Actual Tax Obligation and the Theoretical Tax Obligation and
instead the Company will separately make “tax gross-up” payments to the
Executive not less often than annually in order to achieve the stated intent
(provided, however, that in the case of the International Goods and Services
Allowance, such tax gross-up payments shall be made as often as necessary so
that the after-tax cash received by the Executive each month is equal to the
International Goods and Services Allowance):

(i)the Approved Relocation Expenses,

(ii)the Relocation Assistance,

(iii)the Lease Cancellation Benefit,

(iv)the Visa/Immigration Expenses,

(v)the International Goods and Services Allowance,

(vi)the Housing Allowance,

(vii)the Return Housing Allowance,

(viii)the Home Country Storage,

(ix)the Home Country Visit Allowance,

(x)the Tuition Benefit,

(xi)the Look-See Benefit,

(xii)the cost of the tax preparation assistance, and

 

6

 

 

--------------------------------------------------------------------------------

 

 

(xiii) the Repatriation Benefits (as defined in Section 7(c)(vii).

For clarity, the following amounts (and any other amounts not expressly listed
in (i) through (xiii) above) are expressly excluded from the tax gross-up
described above: (A) the Annual Base Salary, (B) any Bonuses, (C) any long-term
incentive compensation, (D) all health and welfare benefits, (E) the value of
the use of a Company-owned automobile for personal reasons and (F) the Country
Club Benefit.

(d)If the Executive’s employment terminates for any reason during the Relocation
Period, tax equalization will end as of the Relocation Benefit End Date and
theoretical U.S. tax will be calculated as if the Executive repatriated on
Relocation Benefit End Date.

(e)The Company will provide the Executive with the services of a qualified
accounting firm to prepare and file all tax returns required in the Home
Location and the Host Location during the period beginning with the first tax
year of the Employment Period and ending with the last tax year that includes
the date on which Executive returns to the Home Location (the “Last Tax
Preparation Year”); however, the Company will continue to provide the Executive
with the services of such accounting firm for three years after the Last Tax
Preparation Year, but such extended services will be limited to providing
assistance to the Executive with respect to any tax issues that arise in the
Host Location pertaining to the Executive’s tax filings during the Relocation
Period. All of the foregoing services are limited to tax advice directly
relating to Executive’s Assignment and do not extend to personal tax advice or
financial planning.

6.Personal Data. During the Relocation Period, the Company (and/or Gentherm
GmbH) will need to process personal data relating to Executive in order to
manage the personal and employment aspects of his assignment, such as
administering payroll, benefits, and other services. Executive’s personal data,
which will be provided by Executive and/or the Company or that is obtained in
the ordinary course of activity, will be processed as necessary for the
performance of this Agreement. Executive’s personal data may be communicated to
the Company, Gentherm GmbH, their subsidiaries, affiliates, and parent, as well
as third party providers of services that include, but are not limited to, tax,
legal, administrative, accounting, and financial matters. These entities are or
may be located outside the European Union. The data processing will be made
electronically, by network means, manually, or by other means that ensures safe
processing and avoids unauthorized access. Executive’s personal data will be
kept secure and confidential in accordance with Company policy and applicable
law. The Company will update Executive’s personal data at his request and with
his assistance. Executive will have the right to access his personal data and to
correct any information. By executing this Agreement, Executive freely and
unambiguously consents to exports of his personal data, event to jurisdictions
with data law protections not considered “adequate” in the Host Location, and
expressly authorizes the transfer, also in non-European Union countries, of his
personal data to the Company, Gentherm GmbH, their subsidiaries, affiliates and
parent, as well as third party providers described above for purposes listed in
this Section.

 

7

 

 

--------------------------------------------------------------------------------

 

 

7.Termination of Employment.

(a)Termination Events. The Employment Period shall end upon the earliest to
occur of (i) Executive’s death, (ii) a termination due to Executive’s
Disability, (iii) a termination by the Company for Cause, (iv) a termination by
the Company without Cause or (v) the date of resignation by Executive pursuant
to Section 7(b), below. Executive agrees that, at the end of the Employment
Period and upon written request from the Company, Executive shall resign from
any and all positions Executive holds with the Company and any of its
subsidiaries and affiliates, effective immediately following receipt of such
request from the Company (or at such later date as the Company may specify).

(b)Resignation. Executive may terminate his employment and the Employer Period
at any time upon 60 days’ prior written notice to the Company or upon such
shorter period as may be agreed upon between the Executive and the Board.

(c)Benefits Payable under All Circumstances. In the event of termination of the
Employment Period for any reason, the following will apply:

(i)Base Salary. Executive shall be entitled to any Annual Base Salary earned,
but unpaid, for services rendered to the Company on or prior to the date
Executive’ employment terminates, payable on the next regularly scheduled
payroll date after the termination date.

(ii)Benefits. All benefits payable to Executive under any employee benefit plans
of the Company applicable to Executive at the time of termination of Executive’s
employment with the Company and all amounts and benefits which are vested or
which Executive is otherwise entitled to receive under the terms of or in
accordance with any plan, policy, practice or program of, or any contract or
agreement with, the Company, at or subsequent to the date of Executive’s
termination without regard to the performance by Executive of further services
or the resolution of a contingency, shall be paid or provided in accordance with
and subject to the terms and provisions of such plans, it being understood that
all such benefits shall be determined on the basis of the actual date of
termination of Executive’s employment with the Company.

(iii)Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
shall be unaffected by Executive’s termination of employment and shall remain in
effect in accordance with its terms.

(iv)Medical Coverage.Executive shall be entitled to such
continuation of health care coverage as is required under, and in accordance
with, applicable law or otherwise provided in accordance with the Company’s
policies. Executive understands and acknowledges that Executive is responsible
for making all payments required for any such continued health care coverage
that Executive may choose to receive.

(v)Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by Executive prior
to the date of termination of

8

 

 

--------------------------------------------------------------------------------

 

 

his employment, payable within thirty (30) days after the date of termination,
provided Executive has submitted all requisite expense reimbursement
documentation.

(vi)Equity Awards. Executive’s rights with respect to any equity awards granted
to Executive by the Company shall be governed by the terms and provisions of the
Plans and award agreements pursuant to which such equity awards were awarded.

(vii)Repatriation Benefits. If the Employment Period is terminated during the
Relocation Period, the Company shall (1) purchase one-way business class flights
for Executive and his family to return to the Home Location, (2) pay the freight
costs associated with shipping Executive’s household goods to Executive’s home
in the Home Location (subject to a maximum of 500 pounds of air freight and a
maximum of 12,000 pounds shipped by sea), (3) pay for temporary housing for up
to 30 days in either the Home Location or the Host Location as needed by
Executive and his family during their transition back to the Home Location
(“Repatriation Benefits”).

(d)Bonus. If Executive’s employment terminates by reason other than a
Termination for Cause or a termination as a result of Executive’s resignation
and such termination occurs after a complete period for which a Bonus is
generally being paid to other executive officers of the Company, then the amount
that would, in the judgment of the Compensation Committee, be paid to Executive
as a Bonus for such completed period shall be paid to Executive no later than
March 15 of the calendar year next following the calendar year in which ends the
completed period for which the Bonus is paid.

(e)Severance. In the event that Executive’s employment hereunder is terminated
at any time during the Employment Period (including before or after the
Relocation Period) by the Company without Cause, or by the Executive for Good
Reason, the following additional benefit will be paid by the Company: the
Company shall pay Executive severance as computed pursuant to Exhibit A attached
hereto.

(f)Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to them below:

(i)“Termination due to Disability” means a termination of Executive’s employment
by the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations of his position because of physical, mental or
emotional incapacity resulting from injury, sickness or disease for a period of
(A) three consecutive months or (B) an aggregate of six months (whether or not
consecutive) in any 12-month period. Any question as to the existence, extent or
potentiality of Executive’s disability shall be determined by a qualified
physician selected by the Company with the consent of Executive, which consent
shall not be unreasonably withheld.

(ii)“Termination for Cause” means a termination of Executive’s employment by the
Company for “Cause” as defined in Exhibit A.

(iii)“Termination for Good Reason” means a termination of Executive’s employment
by Executive for “Good Reason” as defined in Exhibit A.

 

9

 

 

--------------------------------------------------------------------------------

 

 

8.Section 409A. It is intended that payments and benefits under this Agreement

either be excluded from or comply with the requirements of Section 409A of the
Internal Revenue Code and the regulations and guidance issued thereunder
(“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted consistent with such intent. In the event that
any provision of this Agreement is subject to but fails to comply with Section
409A, the Company may revise the terms of the provision to correct such
noncompliance if and to the extent permitted under any guidance, procedure or
other method promulgated by the Internal Revenue Service now or in the future or
otherwise available that provides for such correction as a means to avoid or
mitigate any taxes, interest or penalties that would otherwise be incurred by
the Executive on account of such noncompliance. Provided, however, that in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty imposed upon or other detriment suffered by the Executive under Section
409A, or for any other damage suffered by the Executive, on account of the fact
that any payment or benefit under this Agreement is subject to but not in
compliance with Section 409A. Solely for purposes of determining the time and
form of payments due Executive under this Agreement or otherwise in connection
with the Executive’s termination of employment with the Company, Executive shall
not be deemed to have incurred a termination of employment unless and until
Executive shall incur a “separation from service” within the meaning of Section
409A. The parties agree, as permitted in accordance with the final regulations
under Section 409A, a “separation from service” shall occur when the Executive
and the Company reasonably anticipate that the Executive’s level of bona fide
services for the Company (whether as an employee or an independent contractor)
will permanently decrease to no more than 40% of the average level of bona fide
services performed by the Executive for the Company over the immediately
preceding 36 months. The determination of whether and when a separation from
service has occurred shall be made in accordance with this subparagraph and in a
manner consistent with Treasury Regulation Section 1.409A-1(h). Notwithstanding
any other provision of this Agreement, all reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, during one calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year; (ii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the calendar year in
which the expense is incurred; and (iv) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for any other benefit.
Notwithstanding any other provision of this Agreement, any tax gross-up
available under this Agreement shall be made in accordance with the requirements
of Section 409A, including the requirement that the tax gross-up be made no
later than the last day of the calendar year next following the calendar year in
which the taxes being grossed-up are paid to the applicable taxing authority.
For purposes of Section 409A, in the case of any amount payable under this
Agreement in installments, each installment shall be treated as a separate and
distinct payment. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (ems., “payment shall be made within
90 days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” (within the meaning of Section 409A) and if any amount
payable to the Executive upon or as a result of his separation from service with
the

 

10

 

 

--------------------------------------------------------------------------------

 

 

Company constitutes nonqualified deferred compensation that is subject to
Section 409A, any such amount that would otherwise be payable to the Executive,
during the period ending on the earlier of the date that is 6 months after the
date of the Executive’s separation from service and the date of the Executive’s
death (the “Delay Period”), shall instead be paid on the first Company payroll
date following the Delay Period.

9.Exclusive Remedy. Executive acknowledges and agrees that the payment and
rights provided under Section 7 are fair and reasonable, and are Executive’s
sole and exclusive remedy, in lieu of all other remedies at law or in equity,
for termination of Executive’s employment by the Company.

10.Confidentiality; Company Property; Cooperation.

(a)Confidentiality. Executive acknowledges and agrees that it is a condition of
his employment with the Company that he execute and abide by the standard
Confidential Information and Inventions Assignment Agreement (except that, to
the extent the terms of this Agreement conflict with the terms of such standard
agreement, this Agreement shall govern).

(b)Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company (including any
Company-owned automobile in his possession), and all copies thereof in
Executive’s possession or under Executive’s control, except that Executive may
retain Executive’s personal notes, diaries, rolodexes, mobile devices, calendars
and correspondence of a personal nature.

(c)Cooperation. During the Employment Period and after Executive’s employment
with the Company ends for any reason, Executive agrees to give assistance and
cooperation, upon reasonable advance notice, in any matter relating to his
position with the Company, or his knowledge as a result thereof as the Company
may reasonably request, including his attendance and truthful testimony where
deemed appropriate by the Company, with respect to any investigation or the
Company’s defense or prosecution of any existing or future claims or litigation
or other proceeding relating to matters in which Executive was involved or has
knowledge by virtue of his employment with the Company. The Company shall
reasonably endeavor to schedule such cooperation at times not conflicting with
the reasonable requirements of any employer or third party with whom Executive
has a permitted business relationship and shall reimburse Executive for
reasonable expenses incurred in connection therewith, in accordance with Company
policy and upon the submission of the appropriate documentation to the Company.

11.Successors.

(a)This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any party acting in the form of a receiver or
trustee capacity.

 

11

 

 

--------------------------------------------------------------------------------

 

 

(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12.Miscellaneous.

(a)This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Michigan, without regard to the conflicts of law rules of
such state. Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the state and federal courts sitting in the State of
Michigan (and any appeals court therefrom) in the event any dispute arises out
of this Agreement or any transaction contemplated hereby, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not bring
any action relating to this Agreement or any transaction contemplated hereby in
any court other than such courts.

(b)The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

(c)Notice and communications under this Agreement must be in writing and shall
be effective when actually received by the addressee, except that (i) the
Company shall be entitled to use Executive’s last known address in its
employment records for notices to Executive and (ii) all notices and
communications from Executive under this Agreement must be addressed to the
Company’s CEO or the Company’s Chief Human Resource Officer.

(d)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(e)The Company hereby agrees to indemnify Executive and hold Executive harmless
to the extent provided under the Articles of Incorporation and the By-Laws of
the Company, as each may be amended from time to time, and any indemnification
agreement between the Company and Executive, as it may be amended from time to
time, against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from Executive’s good faith performance of
Executive’s duties and obligations with the Company. This obligation shall
survive the end of the Employment Period. Notwithstanding the foregoing,
Executive’s right to indemnification pursuant to this Section shall be made
ineffective as necessary to ensure compliance with any applicable laws, rules or
regulations.

(f)From and after the Effective Date, the Company shall cover Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the Employment Period in the same amount and to the same
extent as the Company covers its other executive officers and directors.

 

12

 

 

--------------------------------------------------------------------------------

 

 

(g)Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision of right or any other provision or right of this Agreement.

(h)This Agreement, and all agreements, documents, instruments, schedules,
exhibits or certificates prepared in connection herewith, represent the entire
understanding and agreement between the parties with respect to the subject
matter hereof, supersede all prior agreements or negotiations between such
parties, except the Confidential Information and Inventions Assignment Agreement
executed by Executive on October 3, 2017. For the avoidance of doubt, Executive
acknowledges that all prior employment agreements between the Executive and the
Company (or its predecessors) are terminated.

(i)This Agreement may be amended, supplemented or changed only by an agreement
in writing which makes specific reference to this Agreement or the agreement or
document delivered pursuant hereto, as the case may be, and which is signed by
the party against whom enforcement of any such amendment, supplement or
modification is sought.

[Signatures on the Following Page]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Executive
Relocation and Employment Agreement as of the date first above written.

The Executive:

/s/ Paul Giberson

Paul Giberson

The Company:

GENTHERM INCORPORATED

By: /s/ Phil Eyler

Name: Phil Eyler

Title: President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

SEPARATION / CHANGE IN CONTROL

(a)If Executive’s employment is terminated by the Company or successor without
“Cause” (as defined below) or by Executive for “Good Reason” (as defined below),
subject to the notice and release requirements described below, the Company will
pay (i) Executive’s base salary for a period of 12 months, paid in a lump sum no
later than 30 days after the termination date; (ii) one full year’s Bonus at
target level, paid in a lump no later than 30 days after the termination date;
and (iii) a pro rated Bonus (i.e., the product of (A) the number of weeks
Executive was employed by the Company in the year in which Executive’s
employment terminates and (B) Executive’s target Bonus amount divided by 52); in
addition, Executive will be entitled to (x) immediate vesting of all unvested
equity awards that were scheduled to vest during the first 12 months following
Executive’s termination; (y) outplacement services for one year up to a maximum
cost of $50,000; and (z) an amount equal to 12 months of premiums for COBRA
continuation coverage of Executive’s health insurance should Executive elect
such coverage, including the portion that was paid by the Company (the employer
portion) and the portion paid by Executive (the employee portion) during
Executive’s employment.

(b)“Cause” means only Executive’s: (i) material or persistent breach of any
agreement between and the Company; (ii) engaging in any act that constitutes
serious misconduct, theft, fraud, material misrepresentation, serious
dereliction of fiduciary obligations or duty of loyalty to the Company; (iii)
conviction of a felony, or a plea of guilty or nolo contendere to a felony
charge or commission of any criminal act involving moral turpitude which in the
reasonable opinion of the Board brings Executive, the Board, or the Company into
disrepute; (iv) willful misconduct in the performance of Executive’s material
duties under this Agreement; (v) willful, unauthorized disclosure of material
confidential information belonging to the Company, or entrusted to the Company
by a client, customer, or other third party; (vi) repeatedly being under the
influence of drugs or alcohol (other than prescription medicine or other
medically related drugs to the extent that they are taken in accordance with
their directions) during the performance of Executive’s duties under this
Agreement, or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of Executive’s duties under
this Agreement; (vii) repeated failure to comply with the lawful directions of
the Board that are not inconsistent with the terms of this Agreement; (viii) any
material failure to comply with the Company’s material written policies or rules
that are not inconsistent with this Agreement; (ix) material omission,
misrepresentation, or falsification of any material information provided by
Executive that the Company relied upon in entering into this Agreement; or (x)
Executive’s personal engagement in conduct that a judicial or arbitral tribunal
finds violated applicable state or federal laws governing the workplace that
could reasonably be expected to bring the Company into disrepute. In order for
the Company to terminate Executive’s employment for Cause under any of clauses
(i), (iv), (vi), (vii) or (viii) in the preceding sentence, the Company must
provide Executive with written notice of its intention to terminate employment
for Cause and describing the acts or omissions upon which such termination for
Cause is based, and Executive will be provided a 30-day period from the date of
such notice within which to cure or correct such acts or omissions if they are
reasonably susceptible of cure or correction.

 

 

--------------------------------------------------------------------------------

 

 

(c)“Good Reason” means the occurrence of any of the following without

Executiver consent:

(i)a material breach of this Agreement by the Company;

 

(ii)

a material diminution in Executive’s then-current compensation or benefits,
authority, duties, or responsibilities, including following a Change in Control,
or, following the Relocation Period, a change of Executive’s primary work
location to a location that is more than 50 miles away from Northville, MI;

 

(iii)

a requirement that Executive report to an individual other than the Chief
Executive Officer; or

 

(iv)

any successor’s failure, including following a Change in Control, to explicitly
assume the Company’s duties and obligations under the terms of this letter
agreement.

Notwithstanding the above, no “Good Reason” exists unless (I) Executive notify
the Company in writing within 30 days after the existence of any condition
listed above, and the Company fails to cure the condition within 30 days after
receiving notice, and (II) Executive terminate employment by no later than 30
days after the providing the notice. Executive’s waiver of any event
constituting Good Reason shall not constitute a waiver of any subsequent event.

(d)A “Change in Control” means the earliest to occur of any of the following
events, each of which must also constitute a “change in control event” (within
the meaning of Treas. Reg. section 1.409A-3(i)(5)):

 

(i)

Any one Person or more than one Person Acting as a Group (each as defined below)
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Group, beneficial ownership of more
than a majority of the total fair market value or total voting power of the
then-outstanding securities of the Company;

 

(ii)

Any one Person or more than one Person Acting as a Group (each as defined below)
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Group, the assets of the Company that
have a total gross fair market value (as determined by the Gentherm Board of
Directors) of more than 50% of the total gross fair market value of all of the
assets of, as applicable, the Company immediately prior to the initiation of the
acquisition; or

 

(iii)

A majority of the members of the board of directors of the Company is replaced
during any 12-month period by directors whose appointment or election is not
endorsed or approved by a majority of the members of the board who were members
of the board prior to the initiation of the replacement.

 

EXHIBIT A - 2

 

 

--------------------------------------------------------------------------------

 

 

For purposes of this provision, a “Person” means any individual, entity or group
within the meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), other than (A) the Company, (B)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or (C) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company. Persons will be considered to be “Acting as a
Group” (or a “Group”) if they are a “group” as defined under Section 13 of the
Exchange Act. If a Person owns equity interests in both entities that enter into
a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be Acting as a Group with other
shareholders only with respect to the ownership in that entity before the
transaction giving rise to the change and not with respect to the ownership
interest in the other entity. Persons will not be considered to be Acting as a
Group solely because they purchase assets of the same entity at the same time or
purchase or own stock of the same entity at the same time, or as a result of the
same public offering.

(e)Executive’s right to receive severance pay under this provision is
conditioned upon (i) Executive’s signing and delivering to the Company, and
there becoming irrevocable, within 45 days after Executive’s employment
termination date, a general release of claims, in form and substance reasonably
acceptable to the Company, by which Executive release the Company from any claim
arising from Executive’s employment by, or termination of employment with, the
Company, in consideration for the payment; and (ii) Executive’s continued
compliance with the terms of Executive’s Confidential Information and Inventions
Assignment Agreement. The release shall preserve Executive’s entitlement to
Executive’s compensation and benefits under this Offer Letter Agreement,
Executive’s vested savings and retirement benefits, as well as indemnification
and defense in accordance with the Company’s bylaws, personnel policies,
insurance policies, and applicable law. The Company will make no payment unless
the general release becomes effective on or before the 45th day following
Executive’s employment termination date. Provided that Executive satisfy the
foregoing release requirement, any severance payment under this provision that
otherwise would be due before then will be paid to Executive in a lump sum on
the first regular Company payroll date following the 45th day after Executive’s
employment termination date.

(f)On termination of Executive’s employment (for whatever reason) Executive will
be entitled to receive the pro rata portion of Executive’s base salary through
the date of Executive’s termination, together with such compensation or benefits
to which Executive may be entitled by law or under the terms of the Company’s
compensation and benefit plans in effect including, without limitation, amounts
owed to Executive for unpaid vacation leave accrued during the course of
Executive’s employment with the Company pursuant to Company policy as from time
to time in effect.

(g)Upon the Company’s adoption of a severance/change in control benefit plan
applicable to executive officers of the Company (a “New Plan”), the terms of
this Exhibit A  shall no longer control and shall be superseded by the New Plan,
provided that the terms of the New Plan are no less favorable to Executive than
the terms hereof, and provided that the New Plan entitles Executive to receive
the same benefits upon separation or change in control as other executive
officers of the Company.

 

EXHIBIT A - 3

 